                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DOUGLAS D. HENSON, JR., ADC #108327                                                  PLAINTIFF

v.                               Case No. 4:19-cv-00338-KGB

MONTGOMERY, Sheriff, Perry County                                                  DEFENDANT

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 5). In his Recommended Disposition, Judge Ray recommends that

plaintiff Douglas D. Henson, Jr.’s, complaint be dismissed without prejudice for failure to

prosecute this action. No objections have been filed, and the deadline for filing objections has

since passed. After careful consideration, the Court finds no reason to alter or reject Judge Ray’s

recommendations.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 5). The Court dismisses Mr. Henson’s complaint

without prejudice. The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from the Order and Judgment entered in this case would not be taken in good faith.

       It is so ordered this 27th day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
